Title: To George Washington from Major General Philip Schuyler, 22 July 1777
From: Schuyler, Philip
To: Washington, George



Dear Sir
Fort Edward [N.Y.] July 22d 1777.

Your Excellency’s Favor of the 18th Instant I had the Honor to receive about two O’Clock this Morning.
I shall take the Liberty, to shew General St Clair that part of your Letter which relates to him but, I believe, before this, you will have received a Letter of his of the 17th Instant, probably on the Subject of the Evacuation of Tyonderoga—Mine of the 18th in Answer to your Excellency’s of the 15th will shew you that my Information of the Number of our Troops at Tyonderoga was founded on erronious Information. I wrote your Excellency Yesterday that one half of the Militia were going off: on that Supposition I made a Calculation and noted at the Bottom of the Return, which I inclosed, that we had about 1600 of them. But many more than Half have left us, so that I do not suppose their Number exceeds one thousand, nor do I expect to keep half of these above three or four Days, and as the Continental Troops in this Quarter are so few, I leave your Excellency to reflect on what will be the Consequences, if a superior Body of Troops; well disciplined, flushed with Victory: daily augmenting with Tories, with plenty of Military Stores, attacks the few

naked, dispirited, ill provided Troops under my Command, without Cannon: for if even the ten pieces of Artillery should arrive in Time they will be of little Use to us without Artillerists, for altho’ Drafts from the Regiments when they have had some Time to exercise may do instead of better, yet that will not be the Case. The Enemy will be with us in a few Days. The Information I enclosed in mine of Yesterday is confirmed by Inhabitants who have been with them.
I do not know what the Remainder of General Nixon’s Brigade may amount to—I cannot suppose it to be many, but admitting that it would compleat him to two thousand, it will be far indeed from a sufficient Reinforcement, and if no more can be spared me I foresee that as much of this part of the Country will be lost as General Burgoyne chuses to take into his possession, and if he marches to Albany, he will be joined by that part of his Army, which is certainly at Oswego, with the whole of the Indians in the six Nations, with all the real Tories in Tryon County and with a Number of people who will, at least put on the Appearances of being so, in Order to make their peace.
I am much obliged by General Arnold’s being ordered to join me—I have more than once had the pleasure of doing Justice to that Gentleman’s Military Abilities, and his Arrival will afford me great Satisfaction.
8 O’Clock A.M. Last Night I received the inclosed from General Nixon, whose Brigade and about four hundred Militia are stationed five Miles West from this on the Road to Fort Ann—I was in Hopes to have received farther Information before this; but one of my Aids de Camp, whom I sent with Orders, is just returned, and informs me that General Nixon had not from the Time of receiving the Intelligence until my Aid left him sent out any person for farther Information—I doubt not that the Enemy are advancing. I dispatch this by Express, that if it is possible to afford a Reinforcement, we may have it the soonest possible. I am Dr Sir very sincerely & respectfully Your Excellency’s most obedient humble Servant

Ph: Schuyler

